Citation Nr: 1132693	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  05-23 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to restoration of service connection for lower back degenerative disc disease.
				

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In May 2008, the Veteran testified at a hearing before the Board, seated at the RO (Travel Board hearing).  A transcript has been procured and is of record.  

In August 2008, the Board remanded the issue currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests, including the issuance of an additional notice letter to the Veteran, with accompanying medical release forms, and the procurement of outstanding VA treatment records.  As the AMC complied with the August 2008 Remand directives, the Board will proceed to render a decision on this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

At the May 2008 Board personal hearing, the Veteran testified that he injured his neck during service.  The record contains no indication that the Veteran ever filed for service connection for a neck disorder; therefore, the Board refers the Veteran's claim for service connection for a neck disorder to the RO for further development.  

Moreover, during the pendency of this appeal, the Veteran wrote that he wished to file for an increased rating for a service-connected "back disability" because the condition had worsened since service.  As noted previously, the Veteran is not service connected for an upper back, or neck, disorder.  In addition, as will be discussed at length in this decision, VA has severed service connection for the Veteran's low back disorder.  In this decision, the Board will uphold the decision to sever service connection for the Veteran's low back disability.  Therefore, this statement does not constitute a claim for increased rating, but merely as statement as part of the claim for restoration of service connection for a back disability.  For this reason, the Board will not refer this statement to the RO for further development or adjudication, as the Veteran cannot seek an increased rating for a disability for which he currently is not service connected.  

The Veterans Law Judge who presided at the May 2008 Board personal hearing and signed the August 2009 Board remand is no longer with the Board.  In May 2011, the Board issued a letter to the Veteran, asking whether he wished to attend another hearing before the Board.  The letter indicated that, if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that the Veteran did not want another hearing and would proceed accordingly.  As the Veteran did not respond to this letter, the Board will proceed as stated.  As the original Veterans Law Judge is no longer with the Board, the undersigned Veterans Law Judge has been assigned to this case.


FINDINGS OF FACT

1.  The Veteran experienced a single incident of a low back strain during service in 1978, with no chronic residuals during service.

2.  After service, the Veteran injured his back at work in 1989 or 1990, experienced continuous low back symptoms since this post-service injury, and subsequently reinjured the low back in 2002.

3.  There was clear and unmistakable error in the RO's original July 2003 rating decision in that the correct facts before the adjudicator at that time did not include credible evidence of continuity of low back symptomatology or competent medical evidence of nexus of current disability to service to substantiate service connection for a low back disability.

4.  The only credible medical opinion regarding a nexus between the Veteran's claimed back disorder and service is a negative opinion, weighing against the Veteran's claim.

5.  The Veteran's recent, non-credible lay statements are the only evidence purporting to relate the Veteran's low back disorder to service.


CONCLUSION OF LAW

The RO's decision to sever service connection for a low back disability was proper.  38 U.S.C.A. §§ 1159 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(aa)(2), 3.105(d) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Inasmuch as the propriety of the severance of service connection involves a determination as to clear and unmistakable error (CUE), the VCAA is not for application.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).

In addition, an action for severance of service connection has its own notice provisions.  When severance of service connection is warranted, a rating decision proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d) (2010).

Prior to severance of service connection, the Veteran was provided the appropriate due process by a March 2004 notification letter of the rating decision to sever and the accompanying rating decision that proposed to sever service connection, and a July 2004 rating decision provided a clear explanation concerning the reasons for severance.  In addition, the RO issued a March 2003 letter that provided the standards of service connection regarding the Veteran's original claim for establishment of service connection; thus, the Veteran was aware of what was necessary to establish service connection, and was provided appropriate due process with regard to the need to submit evidence showing the severance should not take place.  As such, no prejudice exists in adjudicating the appeal.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The Board notes that the Veteran claims that the severance of service connection was invalid because he did not receive the March 2004 proposal to sever service connection.  At the May 2008 Board personal hearing, the Veteran specifically testified that he did not receive the March 2004 notification letter and accompanying rating decision proposing the severance of service connection.  With regard to this general assertion of nonreceipt of the March 2004 notification letter, the U.S. Court of Appeals for Veterans Claims (Court) has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  In this instance, the copy of the letter accompanying the rating decision included in the claims file proposing severance is dated March 26, 2004.  

In keeping with the presumption of regularity, the RO is presumed to have correctly mailed the March 2004 letter on the date indicated in the cover letter.  At the May 2008 Board personal hearing, the Veteran acknowledged that the letter was addressed to the correct address, and that he had no evidence that it was not mailed to that address.  When asked how he might not have received the letter, the Veteran testified that some of his neighbors sometimes took mail out of other people's mailboxes, but that those neighbors have moved away.  He offered no proof that his neighbors specifically took the March 2004 severance proposal notification.  As the Veteran's speculative reasons as to why he did not receive the letter involve potential outside actors and lack any definite proof, the Veteran's argument does not rise to the level of "clear evidence" necessary to rebut the presumption of regularity in the mailing and receipt of notice of proposal to sever in this case.  Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  See also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (holding that a veteran's statement that he did not receive RO's decision denying his pension claim, standing alone, was not the type of clear evidence to the contrary sufficient to rebut presumption that notice mailed by the VA is regularly received). 

At the May 2008 Board personal hearing, the VLJ specifically noted the issue on appeal, the VLJ and the Veteran's representative then asked questions to ascertain the etiology of the Veteran's low back disorder, and the VLJ and the Veteran's representative sought to identify any pertinent evidence, such as outstanding treatment records, not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Subsequently, in August 2008, the Board remanded the Veteran's claim to attempt to procure outstanding treatment records identified by the Veteran at the May 2008 Board personal hearing.  

Legal Authority for Service Connection and Severance

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The controlling regulatory provisions provide that service connection will be severed only where evidence establishes that a previous grant of service connection was clearly and unmistakably erroneous (the burden of proof being upon the Government).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  See 38 C.F.R. § 3.105(d). 

Under 38 C.F.R. § 3.957 ratings that have been in effect for 10 or more years cannot be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  The 10-year period is computed from the effective date of service connection.

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of CUE.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

The United States Court of Appeals for Veterans Claims (the Court) has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existent at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d).

The Court has clarified that, although the same standards applied in a determination of CUE in a final decision are applied to a determination whether a decision granting service connection was the product of CUE for the purpose of severing service connection, § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Again, 38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original granting of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Analysis of Severance/Restoration

The Veteran essentially contends that the RO wrongfully severed service connection for a low back disability.  Having reviewed all the evidence of record and the Veteran's and representative's contentions,, the Board finds that the RO's decision to sever service connection for a low back disability was proper.  The Board finds that, in this case, all of the proper administrative actions to sever service connection for a low back disability were undertaken by the RO.  In this case, service connection for lower back degenerative disc disease was granted effective March 6, 2003.  Service connection was severed by the RO, effective October 1, 2004.  Since service connection was in effect for a period less than 10 years, the protection afforded under 38 C.F.R. § 3.957 does not apply.  Prior to severance of service connection, the Veteran was provided the appropriate due process by a March 2004 notification letter of the rating decision to sever and the accompanying rating decision that proposed to sever service connection, and a July 2004 rating decision provided a clear explanation concerning the reasons for severance.


In this case, the Veteran originally filed his claim for service connection for a low back disorder in March 2003.  On his claim form, the Veteran reported that he experienced a "lower back disorder" disability which began in 1978.  When asked when he was treated for this disorder, the Veteran wrote "to present."  The Veteran did not write the names of any doctors or facilities where he had undergone treatment for a low back disorder.  

Before reviewing the treatment records, the Board finds that they are complete in the record.  Even though the records do not contain a service discharge medical examination report, the Veteran and his representatives have never contended that the service treatment records were incomplete, or that a service separation examination was conducted.  In a December 2004 letter, the Veteran wrote that he did not process through a doctor upon discharge from service.  Moreover, as noted above, government employees, including those who maintain the service treatment records, are accorded the presumption of regularity in the fulfillment of their duties.  See Ashley, 2 Vet. App. at 308-09.  Therefore, the Board finds that the Veteran's service treatment records, as included in the claims file, are complete.  

Reviewing the treatment records of evidence, the service treatment records indicate that the Veteran experienced a single incident of a low back strain during service, with no chronic residuals noted in service.  In a March 1978 service treatment record, the Veteran reported experiencing lower back pain since the prior day.  The Veteran indicated that he was carrying a jack for a bridge when he felt a sharp pain in his back, causing him to drop the jack.  The Veteran stated that he only felt pain when lifting heavy objects.  Upon examination, the service examiner found that the Veteran had excellent range of motion of the back and showed no sign of any deformity or displacement of any vertebrae or discs or any sign of muscle spasm.  The diagnosis was a muscle strain of the low lumbar region.  The service examiner prescribed back exercises and aspirin four times per day for a week with light duty.  The service treatment records include no further notation indicating complaints, diagnosis, or treatment for a low back disorder.  The Veteran separated from active service in July 1980. 

The Veteran's post-discharge treatment records contain no statements or notations indicating a link between the Veteran's then current low back disorder and service, including by history of continuous symptoms or evidence of treatment since service separation in July 1980.  Reviewing the post-discharge treatment records, in a May 2000 VA treatment record, the Veteran reported experiencing chronic back pain since a post-service back injury in 1990, which reflects injury and onset of chronic back problems starting about 10 years after service separation.  The Veteran reported that, after the 1990 post-service accident, he underwent chiropractic treatment and physical therapy.  He wrote that the pain in his back had increased and decreased over the previous few years.  The Veteran stated that he had not worked since 1991, and that he recently had gained 100 pounds.  

In a December 2000 VA treatment record, the Veteran stated that he had experienced a (post-service) work-related injury six months earlier after inhaling fumes at a recycling plant.  The Veteran also stated that he had experienced neck pain since a work-related injury two months prior, when a roll of Astroturf fell on his head.  The Veteran stated that he had filed a claim for workmen's compensation benefits.  

In a June 2001 VA treatment record, the Veteran reported another post-service low back injury.  He reported experiencing exacerbation of chronic low back pain in February 2000, after being hit on the head by a forklift.  

A March 2003 VA treatment record reflects a history of post-service back injury in 1989.  The Veteran reported that after service he worked at Fort Lewis until 1989 when he injured his back.  He indicated that, after the injury, he did not file for workmen's compensation because he could not read or write well enough to do so.  He indicated that he worked for two years from 1998 to 2000, until another post-service injury work-related injury when he was hit in the head with a forklift at work.  He indicated that this incident exacerbated his back and neck pain.  He stated that, because he could not read or write, he did not file paperwork regarding the 2000 post-service work-related injury.  

In a June 2003 VA medical examination report, the VA examiner indicated that he did not have the claims file before him to review prior to writing the examination report.  The Veteran reported injuring his back at Fort Lewis in 1989 (post-service injury).  After a physical examination, the VA examiner diagnosed low back degenerative disc disease and strain.  

The Board notes that, based on the above evidence of record, in July 2003, the RO granted service connection for a low back disability, notwithstanding that there was no credible evidence of chronic low back symptoms in service, or continuity of low back problems since service separation in July 1980, or competent medical evidence of a nexus of low back disability to the in-service back strain, and in spite of the evidence that showed only post-service low back injuries with subsequent symptoms and treatment. 

Subsequently, in a January 2004 VA medical opinion report, a VA clinician indicated having reviewed the claims file.  The VA clinician noted the single service treatment record, dated March 1978, indicating an in-service low back disorder.  The VA clinician noted that, in post-discharge treatment records, the Veteran reported experiencing chronic low back pain since 1990.  Moreover, the VA clinician noted that the Veteran currently was morbidly obese.  Based on this record, the VA clinician opined that the Veteran's current low back disability was less likely than not related to the single episode of muscle strain of the low back noted during service.  The VA clinician also opined that it was less likely than not that the Veteran's in-service low back strain was a significant factor in the current low back disability.  

The treatment records contain no further comments regarding the etiology of the Veteran's low back disorder, except for a November 2008 VA treatment record, which reflects that a VA examiner wrote that the Veteran visited the primary care department because he wanted her to write a letter saying that his service-connected shoulder disability caused his back problems.  The VA examiner wrote that she told the Veteran that she could not give the opinion that he requested.  

Based on this evidence, the Board finds that the post-service treatment records not only contain no notation indicting that the Veteran's low back disability was related to service, but contain competent evidence indicating that the Veteran's back disorder is not related to service, both by showing an absence of continuity of symptoms of low back disorder since service separation in 1980 and by competent medical opinion evidence that weighs against a finding of nexus of low back disability to service.  In statements made to treating personnel included in the post-discharge VA treatment records, the Veteran did not state that low back disorder started during service, but instead indicated that its onset date was years after service in 1989 or 1990, with subsequent aggravation after service in 2002.  Moreover, in the January 2004 VA medical opinion, a VA clinician having reviewed the claims file, opined that the Veteran's current low back disability was less likely than not related to the single episode of muscle strain of the low back noted during service, and that the Veteran's in-service injury was less likely than not a significant factor in the current low back disability.  

The only evidence in the claims file indicating a nexus between the Veteran's single diagnosis of a muscle strain during service and his current low back disorder is found in recent lay statements made by the Veteran suggesting a continuity of symptomatology for a back disorder since 1978.  Having reviewed this evidence, the Board finds the Veteran's accounts of an in-service low back injury, followed by continuous back pain symptomatology thereafter, is inconsistent with and outweighed by the other evidence of record, including the Veteran's own statements; therefore, the Veteran's.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Veteran essentially contends that, in 1978, he injured his back while lifting a jack during service.  As noted above, in the March 1978 service treatment record, the Veteran reported experiencing lower back pain for after feeling a sharp pain in his back while carrying a jack.  After a physical examination, the service examiner diagnosed a muscle strain of the low lumbar region.  The service examiner prescribed back exercises and aspirin four times per day for a week with light duty.  

In a December 2004 letter, typed by a VA employee at the Veteran's request, the Veteran stated that, during an in-service accident in 1979, he injured both his shoulder and back picking up a jack.  He reported that during service, he was only allowed to seek physical therapy for two visits before returning to the field.  He also reported that he was not allowed to continue treatment for the back and should disorders, so he treated himself with over-the-counter medication.  He indicated that his "problems" caused by these disorders continued until discharge and through his next job as a KP worker in a mess hall.

At the May 2008 Board personal hearing, the Veteran stated that, during the March 1978 lifting accident during service, he attempted to lift the jack and rest it on his shoulder, and that in attempting to lift it he hurt his neck and twisted his back.  The Veteran asserted that this accident had caused both back and neck disorders.  The Veteran stated that he attempted to see a doctor twice after the accident due to pain in his back, but he was needed in the field.  He stated that, as a result, he did not get treatment for the disorder, and treated the condition by himself through the use of codeine pills.  He stated that the conditions worsened year after year until he filed a claim for VA benefits. 

Having reviewed the Veteran's more recent statements asserting continuous back pain during service and after service, the Board finds such statements to be outweighed by the Veteran's own previous, more contemporaneous statements and reports of symptoms, the more contemporaneous service treatment record evidence, including the absence of complaints and treatment during the remainder of service and for many years after service separation, the absence of evidence of post-service complaints or treatment for years after service until a post-service low back injury in 1990, the occurrence of post-service low back injuries in 1989 and/or 1990 and 2000 that was of such severity that the Veteran filed a worker's compensation claim, and a post-service injury in 2000 that exacerbated low back symptoms, that required treatment, and the Veteran's histories of back injury and symptoms given during the post-service treatment, and the competent medical opinion evidence that relates the post-service diagnosis and symptoms to the post-service low back injuries.  

For these reasons, the Board finds that the Veteran's recent statements that he made up to maintain VA disability compensation are far outweighed by the other lay and medical evidence of record, and are not credible.  In the March 1978 service treatment record, the Veteran fails to report experiencing any symptomatology after the jack-lifting incident other than low back pain when lifting heavy objects.  Although the Veteran claims that he was not provided treatment, except for two physical sessions, the service treatment record indicates that the Veteran was provided with medication in the form of aspirin, back exercises, and one week's light duty to recuperate; therefore, the Board finds that the Veteran was provided treatment for the injury at the time of injury.  

While the Board generally cannot determine that a veteran's lay evidence lacks credibility solely because it is not corroborated by contemporaneous medical records; however, "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence," when such consideration is not prohibited by 38 U.S.C. § 1154(b).  Kahana v. Shinseki,  
24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006)) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As noted above, the service treatment records, which the Board finds to be complete, include no notation dated after March 1978 indicating diagnosis or treatment for a low back disorder.  Although the Veteran claims that he was not allowed to seek further treatment for a back disorder, the Board notes that the service treatment records indicate that the Veteran sought and received treatment for many medical ailments after March 1978.  Of note, the claims file contains multiple service treatment records dated from March 1978 to the Veteran's discharge, indicating treatment for several disorders, including chest pains, knee disorders, coughs, left hand injuries, football injuries, calf pain, and headaches.  

In the December 2004 letter, the Veteran unconvincingly stated that he was not allowed to seek treatment for either a back disorder or a shoulder disorder after an initial injury which caused both disorders.  Yet, the record contains several service treatment records, dated from October 1978 through March 1980, indicating the Veteran did seek treatment for a left shoulder disorder.  The record reflects that, when the Veteran needed treatment during service, he sought treatment and was provided with it.  Had the Veteran truly experienced low back symptomatology during service, he would have sought it at the time he was being treated for his numerous other disorders, if not sought treatment for the alleged back symptoms alone.  Had the Veteran sought such treatment, the service examiners would have recorded it, just as they recorded treatment for numerous other complaints, including of the shoulder.  

Considering this evidence, the Veteran's recent statements, indicating that he did not seek in-service treatment for a low back disorder because he was not allowed to do so, are at odds with the treatment he sought during service, are implausible, and lack credibility.  In addition, as the Veteran sought treatment for numerous other disorders during service, the lack of any notation indicating the existence of low back disorder symptomatology subsequent to the March 1978 treatment record weighs against the Veteran's claim.   

Moreover, the Board finds that the Veteran's recent statements indicating continuous low back pain symptomatology after an injury in service are not credible as they are contradicted by the Veteran's own, more contemporaneous statements included in the service treatment records and the post-service treatment records.  As noted above, in all post-service treatment records, including the June 2003 VA medical examination report, the Veteran reported that he experienced low back disorder symptomatology since a post-service injury in either 1989 or 1990.  Only in statements made to the RO or the Board since the filing of this claim for VA compensation has the Veteran ever indicated in-service onset of back disorder symptomatology.  The Board finds that the remarks made to treating physicians, written in the VA treatment records, are of far greater weight than the Veteran's recent statements made solely in furtherance of this claim, because, in addition to being more contemporaneous and without motive of compensation, such statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the Veteran has a strong motive to tell the truth in order to receive proper care.  

Moreover, the Veteran's more recent statements indicating a nexus between his low back disorder and service appear to have been motivated by the Veteran's personal financial interest in this matter.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that, while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  The Board notes that the Veteran never claimed to have developed a back disorder during service prior to the filing of his claim for benefits in March 2003.  Prior to the filing of this claim, the Veteran had consistently stated that he first incurred his current low back symptomatology in 1989 or 1990, which was after service.  The Board notes that, in a VA treatment record dated October 2002, the Veteran sought monetary assistance and medical treatment for disorders caused by personal financial setbacks.  Specifically, in an October 2002 VA treatment record, the Veteran reported difficulty due to his own unemployment and wife's less than adequate income.  He stated that, although he had been able to work all his life, he had been unemployed for a year and a half to two years due to medical conditions.  Therefore, the Board notes that the Veteran had acknowledged financial difficulties prior to the filing of this claim.  

Moreover, in order to assist the Board, the Veteran must be forthright in his claims and statements.  Throughout the record of evidence, in statements to the RO and the Board, the Veteran has contended that a current back disorder was directly related to an in-service incident during which he strained his back while lifting a jack, although his contentions are at odds with the post-service dates of injuries and onset of symptoms that he first reported to VA.  The Veteran has contended that he experienced low back pain since the single in-service low back injury.  In a December 2004 letter, the Veteran also claimed that he incurred a shoulder disorder during this incident, even though the March 1978 service treatment record includes no indication of shoulder disorder symptomatology.  (The Veteran is service-connected for a left clavicle/shoulder disability of arthritis based on evidence of shoulder symptoms in March 1980 with no apparent cause and of questionable etiology).  Such detail is once again a demonstration of how the Veteran's reports of symptoms and injury made to VA for disability compensation purposes is inconsistent with his own histories and the objective evidence of record.  

The Veteran has never made any statement to the RO or the Board indicating that a service-connected left shoulder/clavicle disability caused or aggravated his claimed back disorder.  Yet, in a November 2008 VA treatment record, a VA examiner stated that the Veteran met with her solely to request that she write a statement for him indicating that his service-connected left shoulder disability caused his current back disorder.  As the Veteran informed the VA examiner that he was only visiting the VA primary care department in an attempt to acquire a medical opinion that would allow for the grant VA benefits for a low back disability, the Board finds that this reflects a primary, if not sole, motive of meeting with VA personnel for monetary gain.  See Cartright, 2 Vet. App. at 25.  Therefore, the Board finds that the Veteran's statements are not credible as they appear to have been motivated solely by the Veteran's personal financial interest in this matter.  

Finally, the Board finds that the Veteran's statements are not to be trusted as they are contradictory, even in peripheral matters, to call the Veteran's basic trustworthiness into question.  At the May 2008 Board personal hearing, the Veteran testified that he developed a current neck disorder during the March 1978 in-service incident involving a jack.  The Board notes that the service treatment records contain no reference to a neck injury, and there is no post-discharge treatment record indicating a connection between a neck disorder and an in-service injury.  Moreover, in a December 2000 VA treatment record, the Veteran reported experiencing neck pain over 20 years after service during a recent post-service workplace accident two months prior when a roll of Astroturf fell on his head.  

Other inconsistencies include in a March 2003 VA treatment record, when the Veteran stated, that after a post-service incident during which he was hit in the head with a forklift at work, he experienced back and neck pain.  He stated that, as he could not read or write, he did not file paperwork regarding this injury.  Yet, in a December 2000 VA treatment record, written soon after the incident, the Veteran reported filing a workmen's compensation claim regarding the injury.  As noted above, in a December 2004 letter, the Veteran claimed that, during the in-service incident which purportedly caused his back injury, he injured also his shoulder.  At the May 2008 Board personal hearing, inconsistent with his own previous histories and objective evidence of record, the Veteran contended that, during the incident, he also injured his neck.  During the Board hearing, the Veteran made no mention of any shoulder injury supposedly incurred while lifting the jack.  Considering the contradictions throughout the record, the Board finds it difficult to rely on the Veteran's accounts of his history.  Therefore, the Board finds him to be unreliable, especially when he reports symptoms in service after the 1978 injury, additional injuries in service, and continuous symptoms after service separation.

Finally, the Board notes that a very general May 2008 statement from the Veteran's wife, offered in support of the Veteran's claim, fails to support the Veteran's contentions, and actually weighs against them.  In the May 2008 statement, the Veterans wife stated that she had been with the Veteran for thirty years.  She stated that, prior to his injuries, the Veteran was a happy, loving man with whom she had five children.  Then, she noted, the Veteran hurt his back and shoulder.  At that point, his mood changed and he could no longer do things that he had previously done.  The Board notes that this statement does not detail when the Veteran was injured and, therefore, does not support the Veteran's claim because it does not have any tendency to relate the back disorder symptomatology to service.  

Furthermore, on his claim for benefits, the Veteran failed to list the date of marriage to his wife; however, if the May 2008 statement is to be trusted, the Veteran and his wife have been married since approximately 1978, during the time of the Veteran's service.  In his March 2003 VA claim for benefits, the Veteran reported that he and his wife had four dependent children living with them, born between January 1983 and January 1988.  The Board notes that, as the Veteran's wife described her husband as a happy man with whom she had five children prior to the back injury, the May 2008 statement indicates that the onset of back disorder symptomatology 

did not occur until well after the Veteran's 1980 discharge from service.  In fact, the May 2008 letter is more supportive of the facts indicated in the treatment records, indicating onset of a post-service back injury and symptoms of back disorder in 1989 or 1990.  Therefore, the Board finds that, not only does the Veteran's wife's May 2008 statement not support the Veteran's claim, it weighs against it.  

Considering all this evidence, the Board finds that the Veteran's statements, indicating onset of a chronic low back disorder during service with continuity of symptomatology are not credible.  Moreover, the Board also finds that the other evidence of record, both lay and medical, contradicts the Veteran's more recent account of in-service onset for a back disorder that he made primarily for VA disability compensation purposes.  As the Veteran's non-credible accounts are the only evidence indicating a nexus between a current low back disorder and any incident of service, the Board finds that the record contains no credible evidence indicating such a nexus.  

Having reviewed all of this evidence, the Board finds that, the correct facts before the RO's July 2003 adjudicator at that time did not substantiate entitlement to service connection for a low back disability.  Specifically, service connection may not be granted without medical or, in certain cases, credible lay evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  The evidence submitted both prior to the issuance of the June 2003 rating decision and since that time contains no medical evidence or credible lay evidence of any nexus between an in-service low back injury in 1978 and the Veteran's present low back disorder.  Moreover, the record contains no credible evidence of chronic symptomatology of a low back disorder during service or continuous 

symptomatology of such a disorder after discharge from service.  Considering these facts, the grant of service connection in the June 2003 rating decision was clear and unmistakable error.  Therefore, the RO's July 2004 decision to sever service connection for a low back disability was proper.  


ORDER

Restoration of service connection for lower back degenerative disc disease is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


